Citation Nr: 1818188	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, and C.P., observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from January 1967 to December 1968, with subsequent service in the Army Reserves.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office located in Montgomery, Alabama (RO), which denied service connection for a bilateral shoulder condition.

The Veteran testified before the undersigned Veterans Law Judge in a February 2016 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

In August 2016, the Board remanded the appeal for a VA examination to determine the nature and etiology of any currently diagnosed bilateral shoulder disorder.  On return to the Board, the appeal was again remanded in July 2017 for further development, which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis of the bilateral shoulders.

2.  Symptoms of arthritis of the bilateral shoulders were not both chronic in service and continuous after service separation, and arthritis did not manifest to a compensable degree within one year of service separation.

3.  Arthritis of the bilateral shoulders is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued September 2009 and November 2009 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements in reference to the claim of entitlement to service connection for a bilateral shoulder disability.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the Veteran's claim on appeal.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, VA treatment records, VA examinations and a videoconference hearing transcript.  

In substantial compliance with July 2017 Board remand directives, the AOJ made additional attempts to obtain the Veteran's Army Reserves treatment records and obtained medical opinions to address the question of whether a bilateral shoulder disability was related to service.  Repeat records requests and responses from U.S. Army and Joint Services Records Research Center (JSRRC) indicate that all available service records have been sent to the AOJ, and the Board finds that it is reasonably certain that Army Reserves treatment records do not exist and further efforts to obtain those records would be futile.  

The Veteran was afforded VA examinations and medical opinions in November 2016 and November 2017.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §1131 (2012); 38 C.F.R. § 3.303(a) (2012). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2017). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101 , 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2017).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his left shoulder disability was incurred in service when he was playing football during active service while stationed in Germany.  In February 2016 videoconference hearing testimony, the Veteran indicated that upon injuring his shoulders, he went to sick call, where he had received an x-ray and medication, and stated that the pain didn't get much better while in the military.  He testified that on service separation, he had experienced the same symptoms, where he couldn't lift his arms due to the pain, which has gotten worse over time.

Initially, the Board finds that the Veteran has currently diagnosed arthritis of the bilateral shoulders evidenced by VA treatment records containing a May 2005 x-ray report, showing mild degenerative joint disease, and a July 2005 physical examination, showing a diagnosis of osteoarthritis of the bilateral shoulders.

The Board finds that the Veteran did not have chronic bilateral shoulder arthritis symptoms in service and continuous symptoms after service separation, and arthritis in the bilateral shoulders did not manifest to a compensable degree within one year of separation from service.  Service treatment records show that the Veteran had one complaint of shoulder pain in service from July 1968 where he was assessed as having mild shoulder pain, with no further complaints in service, and no complaints or diagnoses at separation in November 1968 or for many years after service separation.  Army Reserves treatment records include a July 1985 quadrennial examination where the Veteran reported swollen or painful shoulder joints, and had last received treatment for his shoulders 10 years prior.  The earliest x-ray evidence of arthritis in the bilateral shoulders was in May 2005, showing a normal examination with suggested mild degenerative joint disease, with a diagnosis of osteoarthritis in July 2005, decades after service separation.  While the Veteran has credibly contended that he experienced bilateral shoulder pain in service, which had continued since service separation, his statements do not tend to establish chronicity of symptoms since service separation in 1968.

Finally, the Board finds that the weight of the evidence does not establish a nexus between currently diagnosed arthritis in the bilateral shoulders and service.  A November 2016 VA examiner opined that the Veteran's bilateral shoulder arthritis was less likely than not incurred in or caused by service, and reasoned that records from May 2008 show that the Veteran had reported experiencing bilateral shoulder pain for the past 10 years only.  A November 2017 VA examiner also opined that the bilateral shoulder disability was less likely than not incurred or caused by service.  The examiner reasoned that service treatment records indicated that the Veteran did not have complaints or objective medical evidence of a bilateral shoulder disability injury on service separation.  Post service, approximately 28 years after military active duty, in February 2004, the VA examiner noted that x-rays of the bilateral shoulders showed minimal erosion and was otherwise unremarkable.  One year later in May 2005, the examiner indicated that x-ray reports showed essentially a normal exam with suggestion of mild degenerative joint disease.  Therefore, the VA examiner opined that it was less likely as not that the current bilateral knee arthritis was incurred in, caused by, had its clinical onset during service, or was otherwise related to an event or incident in service.  The Board finds that the opinion is probative as it is adequately based on the absence of shoulder symptoms or complaints in service, and considered the Veteran's contention that shoulder problems developed in service, as noted in the examination report. 

The evidence of record does not otherwise relate current diagnoses of arthritis in the shoulders to service.  While the Veteran contends that arthritis is related to service, the Board finds that he is not competent to provide an opinion regarding the nexus of currently diagnosed arthritis in the bilateral shoulders to service, given the absence of pathology shown in such joints for decades after service.  Thus, the Board finds that his lay assertions are less probative than the medical opinion evidence on that issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The weight of the evidence shows that currently diagnosed arthritis in bilateral shoulders is not related to service.  Because the preponderance of the evidence is against the appeal for service connection for a bilateral shoulder disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a bilateral shoulder disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


